 

DISTRICT COURT, CITY AND COUNTY OF
BOULDER, COLORADO

1777 6th Street

Boulder, Colorado 80302

 

Plaintiff: COMCAST OF COLORADO I, LLC,
a Colorado limited liability corporation

Vv.

Defendants: ANDREW J. O’CONNOR, an
individual, and MARY E. HENRY, an individual

A COURT USE ONLY A

 

Attorneys for Comcast of Colorado I, LLC
David M. Stauss, #40769

J. Matthew Thornton, #48803

Ballard Spahr LLP

1225 17th Street, Suite 2300

Denver, Colorado 80202-5596

Telephone: (303) 296-2400

Facsimile: (303) 296-3956

Email: staussd@ballardspahr.com

Email: thorntonj@ballardspahr.com

 

Case No. 2018CV03 1084

Division: 5

 

MOTION FOR TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION

 

 

Pursuant to C.R.C.P. 65, Plaintiff Comcast of Colorado I, LLC (“Comcast”), by and

through undersigned counsel, hereby submits this Motion for Temporary Restraining Order and

Preliminary Injunction (the “Motion”), as supported by Plaintiff's Verified Complaint and the

exhibits attached thereto. In support of the Motion, Comcast states as follows:

CERTIFICATION PURSUANT TO COLO.R.CIV.P. 121, § 1-15(8)

On November 27, 2018, Comcast served a copy of the Verified Complaint and a copy of

this Motion on Defendants. Defendants have not yet entered an appearance in this case, and

therefore undersigned counsel has not been able to confer with them regarding the relief

requested. Undersigned counsel anticipates that Defendants will oppose the relief requested.

 
PRELIMINARY STATEMENT

Comcast is a cable television company that provides cable service to residents of the City
of Lafayette in Boulder County, Colorado, pursuant to a cable franchise granted by the City. In
2016, the City of Lafayette renewed its franchise agreement with Comcast pursuant to the Cable
Communications Policy Act of 1984, 47 U.S.C. § 541 (the “Cable Act”). The Cable Act and the
franchise authorize Comcast to construct and operate a cable system in the public rights of ways
and compatible easements located in the City. Comcast is currently engaged in a project to bring
fiber optic infrastructure deeper into Lafayette neighborhoods, expand Comcast’s broadband
capacity throughout the City, increase its network reliability, and support next-generation speeds
for Lafayette residents and businesses, which Comcast collectively refers to as the “Advanced
Fiber Network Project.”

Defendants Andrew J. O’Connor and Mary E. Henry reside in the City of Lafayette, in a
subdivision called Churchill Pointe. Decades ago, the Churchill Pointe Subdivision dedicated
easements to the City of Lafayette “for the perpetual use by the public,” as set forth in a recorded
final plat of the subdivision. Defendants’ property, as shown in the final plat, is encumbered by
a five foot easement along the Property’s rear and side lot lines.

In October 2018, Comcast representatives requested permission to access the easement
on the Defendants’ property for the purpose of accessing its existing cable facilities in that
easement and updating that plant with fiber optic facilities. Despite being advised by the City
that Comcast has a legal right to access the easements on Lafayette residents’ properties,
Defendants refused to allow Comcast representatives to enter their backyard where the easement

at issue is located. After the dispute escalated, the Lafayette Police Department appeared with
2
Comcast at Defendants’ house and asked Defendants to allow Comcast access to the easement.
Defendants again refused.

For nearly a month now, Defendants have continued to interfere with Comcast’s legal
right to access the easement — using a locked gate, their dog, and threats of violence — and are
now demanding for Comcast to pay them over $10,000 to access the easement. Defendants’
obstructionist actions are not only unlawful, but they are preventing Comcast from completing a
significant project in Lafayette, which could result in hundreds of surrounding residents suffering
outages that Comcast will be unable to address. Therefore, Comcast seeks an injunction from
this Court enjoining Defendants from: (1) denying Comcast access to the easement on the
Property; and (2) interfering with Comcast’s installation, construction, maintenance, or repair of
cable system facilities in the easement.

BACKGROUND

A. The Property and At—Issue Easement

Mr. O’Connor resides at 1220 Devonshire Court, Lafayette, Colorado 80026 (the
“Property”). Verified Compl. at p. 2,5. The Property is owned by Mary E. Henry who, based
on information and belief, is Mr. O’Connor’s wife. Id. { 6.

The Property is located in the Churchill Pointe Subdivision. Jd. | 7; see also Ex. 1
(Churchill Pointe Subdivision Filing 1 Plat, Page 2 of 2). In 1983, the Churchill Pointe
Subdivision “grant[ed] to the City of Lafayette, State of Colorado, for the perpetual use by the
public, the streets, easements and tracts” shown or described in the Churchill Pointe Subdivision
Final Plat (the “Final Plat”). Id. J 8; see also Ex. 2 (Dedication, Churchill Pointe Subdivision

Filing 1 Final Plat, Page 1 of 2).
As set forth in the Final Plat, each lot in the Churchill Pointe Subdivision has “a five foot
utility easement along the rear lot line, and five foot easement along the side lot lines when
shown.” Verified Compl. at p. 2, 99; Ex. 2. As illustrated in Table 1, the Final Plat shows a five
foot easement along the Property’s rear lot line and side lot line (the “Easement”). Verified
Compl. J 10; see also Ex. 1 (highlights added). Defendants live on the parcel shaded grey, and
the area shaded green is the five foot easement running along the Property. Verified Compl. at p.
2,10. Comcast currently has cable facilities located in the Easement and wants to access those
facilities to complete its upgrade project. See Verified Compl. { 32.

Table 1: The Easement

 

    

 

oR
‘Oo S 2 <>
O-—
° Oo 5010' 58",
on 28 016 >
“1%2.00' \ Ree {
t Req7’ |\BSe59t NS,

 

\ te
; } a: o .\ ‘ g
7 oS 1 es Qo 8 3 jm

Di e418 ogee LENNY

ape intynr Rae a eS

 

     
 

 

B. Comcast Holds a Cable Franchise from the City of Lafayette

Cable companies like Comcast are required by federal law to obtain cable franchises
from municipalities for permission to operate a cable system. See generally, Cable
Communications Policy Act of 1984, 47 U.S.C. § 541 (“Cable Act”). Comcast and its
predecessors-in-interest have held a cable franchise granted by the City of Lafayette since at least
February 1, 1983. Verified Compl. at p. 3,97. Section 621(a)(2) of the Cable Act provides that:

“Any franchise shall be construed to authorize the construction of a cable system over public
4
rights-of-way, and through easements, which are within the area to be served by the cable system
and which have been dedicated for compatible uses....” 47 U.S.C. §541(a)(2).

On December 16, 2016, the City of Lafayette (the “City”) and Comcast renewed for the
second time the Cable Franchise Agreement (the “Agreement”). Verified Compl. at p. 3, { 8;
Ex. 3 (Cable Franchise Agreement). The Agreement authorizes Comcast to access “Rights-of-
Way” located in the City to “erect, install, construct, replace, reconstruct, and retain in, on, over,
under, upon, across, and along the Rights-of-Way within the City such wires, cables, conductors,
ducts, conduits, vaults, manholes, amplifiers, pedestals, attachments and other property and
equipment as are necessary to the operation of a Cable System within the City.” See Agreement
§§ 1.36, 2.1, 2.2. The term “Rights-of-Way” includes any easement that has been established
within City limits. Jd. § 1.36.

In addition to authorizing access to Rights-of-Way within the City, the Agreement also
codifies Comcast’s right to “perform all construction in the Rights-of-Way.” See id. § 10.1.

To access the Rights-of-Way, Comcast must first “give notice to private property owners
of work on or adjacent to private property in accordance with City’s Customer Service
Standards[.]” Jd. § 10.13. The City’s Customer Service Standards require Comcast to provide
“reasonable notice” prior to entering upon private premises, with a description of the work to be
performed. /d., Exhibit A § 33.3(c)(7)(iii). The Agreement does not require Comcast to obtain
permission from the property owners or tenants prior to accessing Rights-of-Way, even if located
on private property. See generally Agreement.

C. The City Notifies Residents of Comcast’s Advanced Fiber Network Project
In or around mid-2018, the City notified its residents of Comcast’s plan to launch an

“Advanced Fiber Network Project” (the “Project”), starting in late July 2018 and scheduled to
5
end in early November 2018. Verified Compl. J 14; Ciry OF LAFAYETTE, Comcast Advanced
Fiber Network Project, https://www.cityoflafayette.com/2190/Comcast-Advanced-Fiber-
Network-Project (last visited Nov. 19, 2018). As noted by the City, Comcast designed the
Project to “bring fiber optic infrastructure deeper into Lafayette neighborhoods which will
expand Comcast’s broadband capacity throughout the City, further increase its network
reliability, and support next-generation speeds for Lafayette residents and businesses.” Id.

The City advised residents that the Project would involve “a combination of construction
in the public right-of-way and public utility easements, installation of new and upgraded
equipment and changes to the network architecture” and made it clear that residents are “legally
required” to allow 24-hour access to public right-of-ways and public utility easements if located
on their properties and to “expect construction crews in the neighborhoods working in both front,
side and backyards.” Jd. § 15. Property owners with pets were specifically asked to “make sure
[their] pets are safe and secure during the window provided by Comcast.” Jd.

D. Defendants Block Comcast’s Access to the Easement

On October 17, 2018 — several days after Comcast representatives hung a door tag on the
Property providing notice that it would need access to the Easement — workers knocked on
Defendants’ door and politely asked to be let into the backyard. Verified Compl. § 16. Mr.
O’Connor refused to provide access. Jd. J 17.

Later that day, a supervisor approached Mr. O’Connor and again asked for access to the
Easement. Jd. 918. Mr. O’Connor again refused. Jd. As the supervisor and workers began
leaving the Property, Mr. O’Connor got into his truck, pulled out of his driveway, and

accelerated up onto the sidewalk where a Comcast representative was walking back to his
vehicle. Id. ] 19. The worker, an older gentlemen, was not injured during the incident, but he
was visibly upset and shaken up by it. Jd.

Comcast later received reports that Mr. O’Conner had threatened to shoot anyone who
ventured on his Property without permission. Jd. { 20.

To avoid further escalating the situation with Mr. O’Connor and to ensure the safety of its
workers, Comcast representatives requested that the Lafayette Police Department accompany
Comcast representatives who were attempting to gain access to the Easement. Jd. 21. The
Lafayette Police Department (who, incidentally, agreed that Comcast has a right to access the
Easement) explained to Mr. O’Connor that Comcast had an easement on the Property and that he
needed to allow them access to it. Id. 22. Mr. O’Connor continued to refuse access to the
Easement.

On October 18, 2018, Mr. O’Connor posted a sign on the front door of the Property with
his and his wife’s signature, stating: “Access denied to our property or backyard at 1220 W.
Devonshire Ct. Lafayette, CO 80026.” Jd. J 23.

E. Defendants Demand Comcast Pay $10,066 to Access the Easement

On October 21, 2018, Mr. O’Connor sent an email to Comcast (as well as a select
number of public officials and media outlets) seeking $10,066.17 in damages for alleged
“harassment, filing a false police report and trespass to private property and injuries to dog.” Id.
{| 24; Ex. 4 (Oct. 21 O’Connor Email). Much of Mr. O’Connor’s email is fantastical, but parts of
it confirm important details about the October 17 incident and Mr. O’Connor’s actions in the
days that followed, including that:

e Comcast representatives made numerous requests to access the Easement, all of
which Mr. O’Connor rebuffed;
° Mr. O’Connor locked the gate to his backyard to prevent Comcast representatives
from accessing the Easement;

° Mr. O’Connor used his dog and a “Beware of Dog” sign to intimidate and deter
Comcast representatives from accessing the Easement;

e Mr. O’Connor demanded money from Comcast for access to the Easement,
starting at $1,000 and increasing to over $10,000;

e Mr. O’Connor is denying Comcast access to the Easement, at least in part,
because he mistakenly believes that Comcast does not have an easement on the
Property;

° Mr. O’Connor mistakenly believes that, even if Comcast has an easement, he has

the right to deny them access to it;

° Comcast appropriately escalated the situation, first by having supervisors speak
with Mr. O’Connor, and then, after being denied access to the Easement
numerous times, contacting the Lafayette Police Department, whose instruction to
allow Comcast access to the Easement Mr. O’Connor ignored; and

e Mr. O’Connor believes that the issue of whether Comcast has an easement should
be decided by a court.

Id. Mr. O’Connor sent an identical message to Comcast’s Legal Division on October 22, 2018.
Verified Compl. 4] 25; Ex. 5 (Oct. 22 O’Connor Letter).

On October 22, 2018, Daniel Grisim, a Senior Manager for Security at Comcast, emailed
Mr. O’Connor about his complaint, asking for an opportunity to discuss the alleged incident with
him. Verified Compl. J 26; Ex. 6 (Oct. 22 Email from Grisim to O’Connor). Mr. O’Connor
declined Mr. Grisim’s request and instead reiterated his demand for Comcast to pay him
$10,066.17, stating that, if Mr. Grisim “[did] not have settlement authority to pay me $10,066. 17
then we will have no further communications.” Id. {| 27.

Mr. Grisim tried contacting Mr. O’Connor once more, to explain the reasons Comcast
needed access to the Property, which include addressing service issues of Mr. O’Connor’s

surrounding neighbors, but Mr. O’Connor asked Mr. Grisim not to contact him again. Jd. { 28.

8
On October 23, 2018, Mr. O’Connor sought a restraining order against Mr. Grisim and
Comcast’s workers. Jd. § 29. The Court denied Mr. O’Connor’s motion the same day it was
filed. Id.; Ex. 7 (Oct. 23 Order).

On or around October 25, Mr. O’Connor appeared on television to publicly discuss his
dispute with Comcast, characterizing the company as “an evil empire” and calling for the public
to “stand up” against Comcast. Verified Compl. { 30; Russel Haythorn, Lafayette homeowner
tells Comcast to buzz off over new fiber optics line, DENVERT (Oct. 25, 2018),
https://www.thedenverchannel.com/news/contact7/lafayette-homeowner-tells-comcast-to-buzz-
off-over-new-fiber-optics-line. Mr. O’Connor also reportedly took to social media to incite
protest from other City residents. Verified Compl. { 30.

On November 7, Comcast made a final attempt to access the Easement, but Mr.
O’Connor once again refused to let Comcast onto the Property. Jd. J 31.

As a result of the Defendants’ conduct, Comcast has been forced to file this Motion for
preliminary injunctive relief to prevent Defendants from continuing to block Comcast’s right to
access the Easement.

ARGUMENT

The Defendants’ conduct in this case violates well-established federal law and policy,
deprives Comcast of its rights under the cable franchise agreement granted by the City, harms the
Defendants’ neighbors by denying them access to the advanced services Comcast would provide
upon completion of the upgrade project, and causes irreparable injury to Comcast through the
impairment of its ability to provide services to customers. In comparison, there is no harm to

Defendants in allowing the project to move forward because Comcast already has cable facilities
located in the Easement on Defendants’ property and the upgrade at issue would take only a
couple hours and not require disruptive work in the yard.

The factors a party must demonstrate to obtain a temporary restraining order or
preliminary injunction are the same and each is satisfied in this case: “(1) a reasonable
probability of success on the merits; (2) a danger of real, immediate, and irreparable injury which
may be prevented by injunctive relief; (3) lack of a plain, speedy, and adequate remedy at law;
(4) no disservice to the public interest; (5) balance of equities in favor of the injunction; and (6)
preservation by the injunction of the status quo pending a trial on the merits.” Gitlitz v. Bellock,
171 P.3d 1274, 1278 (Colo. App. 2007); see also State v. Hall, 2014 WL 3382505, at *2 (Colo.
Dist. Ct. July 10, 2014) (stating that factors for evaluating temporary restraining order and
preliminary injunction are same). Further, Colorado Rule of Civil Procedure 65(f) makes clear
that preliminary relief need not simply restrain actions—a court may also order mandatory relief.
Mandatory relief is especially appropriate when a defendant’s conduct interferes with easement
rights. See, e.g., Upper Platte & Beaver Canal Co. v. Riverview Commons Gen. Improvement
Dist., 250 P.3d 711, 715 (Colo. App. 2010) (“[C]ourts usually grant the easement owner
injunctive relief when it is desired and when the defendant’s conduct in fact interferes with the
easement rights.”) (internal quotations and citations omitted).

L. The Factors to be Considered Before Issuing a Temporary Restraining Order and
Preliminary Injunction Fall Heavily in Comcast’s Favor.

1. Comcast Is Likely to Succeed on the Merits of Its Claims.
Comcast’s verified complaint asserts claims against Defendants for violating the Cable
Act and declaratory judgment of Comcast’s easement rights. Comcast will succeed on both of

these claims.

10
A. Comcast Is Likely to Succeed on Its Cable Act Claim.
Section 621(a)(2) of the Cable Act provides, in relevant part, that:

(2) Any franchise shall be construed to authorize the construction of a cable
system over public rights-of-way, and through easements, which are
within the area to be served by the cable system and which have been
dedicated for compatible uses, except that in using such easements the
cable operator shall ensure —

(A) _ that the safety, functioning, and appearance of the property and the

convenience and safety of other persons not be adversely affected by the
installation or construction of facilities necessary for a cable system;

(B) _ that the cost of the installation, construction, operation, or removal
of such facilities be borne by the cable operator or subscriber, or a
combination of both; and

(C) _ that the owner of the property be justly compensated by the cable
operator for any damages by the installation, construction, operation, or
removal of such facilities by the cable operator.

47 U.S.C. § 541(a)(2). The Cable Act defines “franchise” as “an initial authorization, or renewal
thereof. . . issued by a franchising authority, whether such authorization is designated as a
franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, which
authorizes the construction or operation of a cable system.”

Comcast is the holder of a franchise under the Cable Act. Indeed, the franchising
authority in this case, the City of Lafayette, just recently renewed Comcast’s franchise, in
December 2016. Comcast’s franchise authorizes it to access Right-of-Ways in the City to
construct or operate its cable system. See Agreement §§ 1.36, 2.1, 2.2, 10.1. “Rights-of-Way”
includes easements that have been established within City limits. Jd. § 1.36.

As illustrated in Table 1 above, the Final Plat of Defendants’ subdivision shows a five
foot easement along the Property’s rear lot line and side lot line (the “Easement”). Comcast has

made numerous efforts to access the Easement, but Defendants continue to deny access. In these

11
kinds of cases, where a cable company has been denied access to an easement, courts have held
that the Cable Act provides “an implied right of action ... to compel access to compatible
easements.” See, e.g., United Cable Television v. Louis J. Eyde Ltd. Family Partnership, Case
No. L89-30103, 1989 U.S. Dist. LEXIS 18154, at *3, 5 (W.D. Mich. Nov. 20, 1989); Centel
Cable Television Co. v. Admiral’s Cover Assoc., 835 F.2d 1359, 1362 (11th Cir. 1988) (holding
that Congress intended to “permit a cable franchise to enforce its right to lay cable along utility
easements through the courts”). Because Defendants are interfering with Comcast’s right to
access the Easement, Comcast is likely to succeed on its Cable Act claim against Defendants.
B. Comcast Is Likely to Succeed on the Declaratory Judgment Claim.

“Colorado law recognizes declaratory relief in easement disputes.” Upper Platte &
Beaver Canal Co., 250 P.3d at 715 (citing a list of supporting cases). In this case, Comcast seeks
a declaration of the respective rights and duties of Defendants and Comcast related to the
Easement. Specifically, Comcast seeks a declaration that: (1) Comcast has an easement on the
Property; and (2) Defendants are unlawfully interfering with Comcast’s right to access the
easement. Under well-established law, both issues fall in Comcast’s favor.

i Comcast has an easement on the Property.

Defendants’ property is located in the Churchill Pointe Subdivision. In 1983, the
Churchill Pointe Subdivision dedicated easements to the City of Lafayette “for the perpetual use
by the public,” as set forth in a recorded final plat of the subdivision. As shown in the final plat
(see Table 1 above), Defendants’ property is encumbered by a five foot easement along the
Property’s rear and side lot lines.

Comcast’s cable franchise authorizes it to access all “Rights-of-Way” located in the City

to “erect, install, construct, replace, reconstruct, and retain in, on, over, under, upon, across, and
12
along the Rights-of-Way within the City such wires, cables, conductors, ducts, conduits, vaults,
manholes, amplifiers, pedestals, attachments and other property and equipment as are necessary
to the operation of a Cable System within the City.” See Agreement §§ 1.36, 2.1, 2.2. The term
“Rights-of-Way” includes all easements established within City limits — including the easement
on Defendants’ property. Jd. § 1.36. Thus, Comcast will likely prevail on its request for a
declaratory judgment finding that Comcast has an easement on the Property.

ii. Defendants are unlawfully interfering with Comcast’s right to access the
easement.

Under Colorado law, the servient owner of an easement “may not unreasonably interfere
with the enjoyment of the easement by the easement holder.” See, e.g., Upper Platte & Beaver
Canal Co., 250 P.3d at 715; see also Lazy Dog Ranch v. Telluray Ranch Corp., 965 P.2d 1229,
1241 (Colo. 1998). Unreasonable interference with an easement undoubtedly includes
preventing an easement holder from traveling to and from an easement. See Centel Cable
Television Co. v. Thomas J. White Dev. Corp., 902 F.2d 905, 909 (11th Cir. 1990) (affirming
district court decision holding that “[w]ithout the right of passage to and from the utility
easements, . . . the holder of the easement cannot fully enjoy the easement”). In this case,
Defendants are not just interfering with Comcast’s right to access the easement, they are
excluding Comcast from it altogether. Thus, Comcast will likely prevail on its request for a
declaratory judgment finding that Defendants are unlawfully interfering with Comcast’s right to
access the easement.

2. Comcast Will Suffer Immediate and Irreparable Harm.

Defendants’ refusal to provide Comcast access to the Easement has and will continue to

cause Comcast to suffer immediate and irreparable harm.

13
Defendants’ actions have resulted in delays to Comcast’s construction efforts in the
area. As a result of these delays, Comcast has incurred unnecessary expenses, such as sending
employees to work with the local police department to try to resolve the dispute and the legal
expenses associated with the filing of the complaint and this Motion, and will continue to incur
additional expenses until Comcast is allowed access to the Easement.

Moreover, Comcast currently has cable system facilities installed in the Easement,
including a pedestal in the Defendants’ backyard. Thus, not only does Comcast need access to
those cable systems facilities for purposes of completing the Project, it also needs the ability to
access the Easement for standard maintenance and servicing outage calls. Without the ability
to access the Easement, hundreds of surrounding residents could suffer outages and Comcast
will be unable to address the issue. For a company like Comcast, who faces constant
competition for video, phone, and Internet services it delivers over the cable system, an
inability to deliver higher levels of service to its customers and prospective customers in that
neighborhood could and likely already has caused irreparable harm to Comcast’s reputation and
ability to retain or sign up new customers for advanced services provided over the upgraded
cable system.

Numerous federal courts have recognized the irreparable injury cable operators suffer
when wrongfully denied access to easements. Thomas J. White Dev. Corp., 902 F.2d at 910-11
(loss of good will, loss of competitive advantage with other cable operators, loss of subscribers,
and reluctance of subscribers to switch services amounted to irreparable harm to cable
operator); Centel Cable Television Co. v. Burg & DiVosta Corp., 712 F.Supp. 176, 178 (S.D.
Fla. 1988) (“If preliminary relief is not granted, Centel will incur indeterminable additional

costs, will lose indeterminable customers, revenues and profits, and will suffer irreparable
14
damage to its reputation and good will.”); Multi-Channel TV Cable Co. v. Charlottesville
Quality Cable Operating Co., 22 F.3d 546 (4th Cir. 1994). Absent a temporary restraining
order in this case, Comcast will incur indeterminable additional costs, will lose indeterminable
customers, revenues and profits, and will suffer irreparable damage to its reputation and good
will.

3. Comcast Has No Plain, Speedy, and Adequate Remedy at Law.

As detailed above, Defendants’ continued interference with Comcast’s right to access the
Easement has caused and will continue to cause Comcast to incur injuries that cannot be fully be
compensated by monetary damages, including any damage to its reputation and good will caused
by delays in the completion of the Project or Comcast’s current inability to effectively address
outages that surrounding residents might experience. Comcast will continue to suffer irreparable
damages for months, if not years, if required to fully litigate this case before a resolution is
reached. Therefore, Comcast has no plain, speedy, and adequate remedy at law.

4, The Public Interest Is Served by Granting Comcast Access to the Easement.

The express purpose of Cable Act is, in part, to “assure that cable systems are responsive
to the needs and interests of the local community.” 47 U.S.C. § 521(2). By enacting the Cable
Act, Congress “declared that use of easements dedicated for compatible uses by cable companies
is in the public interest.” United Cable Television, 1989 U.S. Dist. LEXIS at *13-14. The
legislative history of the Cable Act informs us that Congress intended to authorize the cable
operator to “piggyback” on easements “dedicated for electric, gas or other utility transmission.”
H.R.Rep. No. 934, 98th Cong., 2d Sess. 59, reprinted in 1984 U.S. Code Cong. & Admin. News
4655, 4696. “In adopting this legislation, the Committee has endeavored to create an

environment in which cable will flourish, providing all Americans with access to a technology
15
that will become an increasingly important part of our national communications network.” Jd. at
4657. The rights granted to cable operators under the Cable Act ensure that no one property
owner can obstruct the rest of the public form having access to the communications services
provided over cable systems.

In this case, Defendants have acted contrary to the public interest by preventing Comcast
from accessing the Easement, putting their own interests before their neighbors, many of whom
will be deprived of fiber optic facilities until this dispute is resolved. An order restoring
Comcast’s legal right to access the easement would therefore serve the public interest,
empowering Comcast to assure its cable system is responsive to the needs and interests of
Lafayette residents. See id.

5. The Balance of Equities Falls in Favor of Granting the Injunction.

The irreparable nature of the damage to Comcast indicates that the threatened injury to it
outweighs that injury which an injunction may cause to Defendants. Indeed, given the nature of
the access Comcast seeks — which will not involve any underground work and will only take 1 to
2 hours to complete — Defendants stand to suffer no damages if the injunction is granted.

In any event, as set forth in the Agreement, Comcast is obligated to “promptly commence
restoration of private property” in the event its work causes damage. Agreement § 10.16(d).
Defendants are also accorded protection under the Cable Act, which places limits upon the
manner of Comcast’s access to and work on Defendants’ property. See 47 U.S.C. § 541(a).
Indeed, under Section 621 (a)(2)(C) of the Cable Act, as well under the common law, Defendants
have a right to seek compensation for any harm caused by Comcast. 47 U.S.C. § 541(a)(2)(C).

Moreover, the illegal activities of Defendants are not entitled to protection by this Court,

since the Defendants “ha[ve] no intrinsic right to violate the federal communications laws.”
16
American Television and Communications Corp. v. Floken, 629 F. Supp. 1462, 1473 (M.D. Fla.
1986). Thus, “[d]efendants will suffer no harm if an injunction is issued which simply requires
them to obey the law.” See Cox Cable Cleveland Area v. King, 582 F. Supp. 376, 381 (N.D.
Ohio 1983) (citing Home Box Office, Inc. v. Pay TV of Greater N.Y., Inc., 467 F. Supp. 525, 529
(E.D.N.Y. 1979)); Storer Communs v. Mogel, 625 F. Supp. 1194, 1203 (S.D. Fla. 1985).

Accordingly, the balance of equities falls heavily in favor of this Court granting an
injunction against Defendants.

6. Preventing Defendants from Interfering with the Easement Will Preserve the
Status Quo.

For months, Comcast has been diligently working to complete its Project in the City of
Lafayette, and Lafayette residents have enabled Comcast to do so by not interfering with access
to Rights-of-Way in the City, including easements on private property. Defendants, on the other
hand, have unlawfully interfered with Comcast’s legal right to access the Rights-of-Way on their
property, stalling the project and altering the status quo.

Comcast is requesting for this Court to restore the status quo by enjoining Defendants
from unlawfully interfering with Comcast’s right to access Rights-of-Way. Courts across the
country have granted, or affirmed the granting of, preliminary injunctive relief to cable operators
whose easement rights have been interfered with while attempting to construct or repair cable
systems. See, e.g., Thomas J. White Dev. Corp., 902 F.2d at 909; Burg & DiVosta Corp., 712
F.Supp. at 178; United Cable Television of Mid-Michigan, 1989 U.S. Dist. LEXIS at *13-14;
Cable TV Fund 14-A v. Property Owners Ass'n Chesapeake Ranch Estates, 706 F.Supp. 422 (D.

Md. 1989). This case should be no exception.

17
Il. Comcast’s Bond Should Be Nominal

Under Rule 65(c), “[n]o restraining order or preliminary injunction shall issue except
upon the giving of security by the applicant, in such sum as the court deems proper, for the
payment of such costs and damages as may be incurred or suffered by any party who is found to
have been wrongfully enjoined or restrained.” The bond is subject to the discretion of the trial
court and must bear “a reasonable relationship to the potential costs and losses occasioned by a
preliminary injunction that has been improperly granted.” Amtel Corp. v. Vitesse Semiconductor
Corp., 30 P.3d 789, 796-97 (Colo. App. 2001). In this case, Comcast seeks access to the
Easement to do above-ground work, which should take only 1-2 hours complete. Accordingly,
the bond should be set at no more than $500.

CONCLUSION

For the reasons set forth above, Plaintiff Comcast of Colorado I, LLC respectfully
requests that the Court enter a Temporary Restraining Order and Preliminary Injunction
enjoining Defendants, including any of their agents, attorneys, or any other person who is in
active concert or participation with them, from:

(1) Denying Comcast access to the easement on the Property; and

(2) Interfering with Comcast’s installation, construction, maintenance, or repair of cable

system facilities in the easement.

18
DATED: November 27, 2018.

BALLARD SPAHR LLP

By: _s/ David M. Stauss
David M. Stauss, #40769
J. Matthew Thornton, #48803

ATTORNEYS FOR PLAINTIFF COMCAST OF
COLORADO I, LLC

19
